M-IS
                      ELECTRONIC RECORD



                                                             INDECENCY W/
                                                             CHILD &
                                                             AGGRAVATED
COA#       04-12-00602-CR                OFFENSE:            SEXUAL ASSAULT

           MICHAEL JASON TUCKER V.
STYLE: the state of texas                COUNTY:             ATASCOSA

COA DISPOSITION:   AFFIRMED              TRIAL COURT:        81st DISTRICT COURT

DATE: 10/08/14            Publish: YES   TCCASE#:            12-03-0067-CRA




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          MICHAEL JASON TUCKER V.
STYLE:    THE STATE OF TEXAS                     CCA#:                -/5"
        APPSLLJifJT^          Petition          CCA Dispos ition:
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

                                                JUDGE:

DATE:     f)6 /'0jfao/r                         SIGNED:                   PC:

JUDGE:     /^ Z2^-C                             PUBLISH:                 DNP:




                                                                          MOTION FOR

                                      REIHEARING IN CC> MS:

                                      JUC)GE: